Appellant was convicted in the district court of Bosque county of possessing intoxicating liquor for purposes of sale, and his punishment fixed at one and one-half years in the penitentiary.
A still was found on appellant's premises near which was whiskey, and in appellant's barn was found 54 fruit jars of whiskey. Appellant stated to the officer who arrested him in his field that this was his whiskey and still.
Appellant's first and second bills of exception complain of the court's refusal to grant an application for a continuance and of the refusal of his motion for new trial based on the absence of said witness. The continuance was sought because of the absence of appellant's wife, it being alleged that she had never been summoned as a witness but intended to come and would have been present but for the fact that she was about to be confined in childbirth. This matter was controverted by the State and the testimony of a physician presented from which evidently the trial court concluded that the condition of the wife was not such as to preclude her attendance. We have gone into the matter carefully and are of the opinion that the action of the lower court reveals no abuse of his discretion. The physician testified that the wife lacked several months apparently from her statement and his observation, of reaching the period of delivery of the child, and was in such condition as that she could have come to court as a witness.
The third bill of exceptions complains of the admission in evidence of statements made by appellant to the officer who arrested him to the effect that the still and barrels of mash and whiskey in the barn belonged to him. In our opinion the statements made by appellant were res gestae. Coburn v. State, 96 Tex.Crim. Rep., and authorities cited.
The offense charged was possession of intoxicating liquor. The liquor was found in appellant's barn in close proximity to his residence. When found appellant stated that it was his and in substance that he had it for sale.
The fourth bill of exceptions complains of the address made by the special prosecuting attorney to the jury. The complaint is made of the remarks as a whole and the bill can not be considered in this condition. Most of the address of the attorney to the jury was clearly proper and this court will not attempt to glean through such a bill for the purpose of finding it there be remarks to which objections might have been properly directed.
Finding no error in the record, the judgement will be affirmed. *Page 325 
                    ON MOTION FOR REHEARING.